Exhibit 10.35

 

[g287991iw01i001.gif]

 

 

 

Partnership Equity Program

 

 

Revised December 2012

 

--------------------------------------------------------------------------------


 

Partnership Equity Program

 

Table of Contents

 

 

 

 

Page

I.

 

Purpose and Status of the PEP

1

II.

 

Eligibility

1

III.

 

Definitions

1

IV.

 

Administration

2

V.

 

Award

3

VI.

 

Participation

3

VII.

 

Form of Participation

3

VIII.

 

Company Matching Investments

4

IX.

 

Restrictions on Disposition of Participant Purchased Shares

4

X.

 

Dividends

4

XI.

 

Vesting and Settlement

5

XII.

 

Option to Purchase Common Stock

5

XIII.

 

Termination of Employment

6

XIV.

 

General Provisions

8

XV.

 

Recoupment Policy

10

 

i

--------------------------------------------------------------------------------


 

I.             Purpose and Status of the PEP.  The Partnership Equity Program
(the “PEP”) has been adopted by the Management Planning & Development Committee
(“Committee”) of the Board of Directors of CVS Caremark Corporation (the
“Company”), as a subplan implemented under the Company’s 2010 Incentive
Compensation Plan (the “2010 ICP”). The purpose of the PEP is to promote a
partnership between the participating executive and the Company through a mutual
commitment based on ownership of a proprietary interest in the Company.  This is
accomplished through an investment by the participating executive in the
Company’s common stock and an award by the Company of restricted stock units and
stock options.  All shares of Stock (as hereinafter defined) issued or delivered
in settlement of Participant Purchased RSUs (as hereinafter defined) and Company
Matching RSUs (as hereinafter defined) under the PEP or issued upon exercise of
Company Matching Options (as hereinafter defined) granted under the PEP shall be
shares of Stock reserved and available under the 2010 ICP.  All of the terms and
conditions of the 2010 ICP are hereby incorporated by reference.  Capitalized
terms used in the PEP but not defined herein shall have the same meanings as
defined in the 2010 ICP Plan.  If any provision of the PEP is inconsistent with
a provision of the 2010 ICP, the provision of the 2010 ICP shall govern.

 

II.            Eligibility.  The Committee shall determine and approve, in its
sole discretion, the executives eligible to participate in the PEP.

 

III.          Definitions.

 

A.            “Award” means any Participant’s investment, Company Matching RSUs,
and Company Matching Options granted to a Participant under the PEP.

 

B.            “Beneficiary” has the same meaning as the definition in the 2010
ICP.

 

C.            “Board” means the Company’s Board of Directors.

 

D.            “Change in Control” means Change in Control as defined in the 2010
ICP.

 

E.            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

 

F.            “Company Matching Option” means a right granted to a Participant
under Section VIII of the PEP and 6(b) of the 2010 ICP to purchase Stock at a
specified price during a specified time period.

 

G.            “Company Matching RSU” refers to a RSU granted by the Company
pursuant to which the Participant has a right to receive, at the time of
settlement specified in the PEP, the value of one share of Stock.

 

H.            “Eligible Participant” means an employee of the Company or of any
subsidiary who is selected to have an opportunity to participate in the PEP.

 

I.             “Fair Market Value” or “FMV” means the fair market value of the
Stock as determined by the Committee or under procedures established by the
Committee.  Unless otherwise determined by the Committee, the Fair Market Value
shall be the closing price of a share of Stock, as quoted on the composite
transactions table on the New York Stock Exchange, on the date on which the
determination of Fair Market Value is being made.

 

J.             “Grant Date” means the date an Award is granted, as approved by
the Committee.

 

K.            “Grant Price” means the Fair Market Value of a share of Stock of
the Company on the Grant Date, as approved by the Committee.

 

1

--------------------------------------------------------------------------------


 

L.            “Participant” means an Eligible Participant who has been granted
an Award that remains outstanding under the PEP.

 

M            “Participant Purchased RSUs” means the number of RSUs credited to a
designated account representing a Participant’s pre-tax investment in the PEP.

 

N             “Participant Purchased Shares” means number of shares of Stock
credited to a designated account representing a Participant’s post-tax
investment in the PEP.

 

O.            “Post-Tax Investment Date” means the date on which the Participant
purchases Stock in the PEP on a post-tax basis.

 

P.            “RSU” means a restricted stock unit granted under Sections VII and
VIII of the PEP and Section 6(d) of the 2010 ICP in each case that represents a
right to receive the value of a share of Stock upon the terms and conditions set
forth in the PEP, the 2010 ICP and the applicable Award agreement.

 

Q.            “Stock” means the Company’s common stock, $0.01 par value, and
such other securities as may be substituted for Stock pursuant to Section 11
(c) of the 2010 ICP.

 

IV.          Administration.

 

(A)          Authority of the Committee.  The PEP shall be administered by the
Committee.  The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the PEP, to select Eligible
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the PEP, construe and interpret the PEP
and Award agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
PEP.  The Committee, in its sole discretion, may waive the forfeiture provisions
applicable to any Participant Purchased RSUs or Company Matching RSUs, provided
that those RSUs shall be settled at the same time that they would otherwise have
been settled if they had vested in due course under the terms of the PEP and the
applicable Award.

 

(B)          Manner of Exercise of Committee Authority.  The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.  To the extent permitted by applicable law, the Committee may
delegate to officers or managers of the Company or any subsidiary, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine.  The Committee may appoint agents to assist it in administering
the PEP.

 

(C)          Limitation of Liability.  The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any Participant officer, other officer or
employee of the Corporation or a subsidiary, the Company’s independent auditors,
consultants or any other agents assisting in the administration of the PEP.
Members of the Committee and any officer or employee of the Company or a
subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the PEP, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

2

--------------------------------------------------------------------------------


 

V.            Award.  Upon approval by the Committee, an Eligible Participant
shall be notified that he or she has been selected to receive an Award,
contingent upon the Eligible Participant’s decision to invest in the PEP by
completion of a PEP participant election form (an “Election Form”).  The Award
will stipulate the Grant Date and the amount the Eligible Participant may invest
in the PEP.

 

VI.          Participation.  On or before the Grant Date, the Eligible
Participant shall be provided an Election Form to indicate (A) the dollar amount
to be invested; and (B) the form of participation by the Eligible Participant. 
In order to become a Participant in the PEP, the Eligible Participant must
return the executed Election Form to the Company within the time period
designated on such form.

 

VII.         Form of Participation.  At the determination of the Committee, an
Eligible Participant may invest in the PEP in one or in a combination of the
following:

 

(A)          Participant Purchased RSUs.  On a pre-tax basis by electing to use
cash payable to the Participant by the Company to invest in Participant
Purchased RSUs, with such investment to occur on the Grant Date (Participant
shall pay all applicable FICA taxes on the total dollar value of such pre-tax
investment).  The Company shall establish and maintain for each Participant an
account on its stock administration system for purposes of tracking and
administering the Participant Purchased RSUs.

 

Upon receipt by the Company from the Participant of a commitment to invest an
amount in the PEP on a pre-tax basis as set forth on an Election Form, as of the
Grant Date the Company will credit to the Participant’s account an amount of
Participant Purchased RSUs, as follows:

 

(i) The initial number of Participant Purchased RSUs shall be equal to the
Participant’s elected investment amount divided by the Fair Market Value of the
Stock as of the Grant Date, rounded up to the next whole number of shares.

 

(ii) Each Participant Purchased RSU represents a right to receive, at the time
of settlement specified in the PEP, the value of one share of Stock.

 

(iii) Participant Purchased RSUs are non-transferable.

 

(B)          Participant Purchased Shares. On an after-tax basis by designating
Stock as follows:

 

(i)    Designation by the Participant of Stock that the Participant owns as
Participant Purchased Shares, with such designation as provided on the completed
Election Form. The number of shares of Stock designated by the Participant as
Participant Purchased Shares shall have a total Fair Market Value as of the
Grant Date at least equal to the amount of the approved investment amount set
forth in the Award.

 

(ii)   Purchase of Stock by the Participant to be designated as Participant
Purchased Shares, with such purchase and investment in the PEP to occur within
thirty (30) days of the Grant Date.

 

a.    The number of shares of Stock purchased by the Participant shall have a
total Fair Market Value as of the purchase date at least equal to the investment
amount set forth in the applicable Election Form (or, if applicable, at least
equal to the difference between the Fair Market Value of the shares of Stock
designated by the Participant under Section VII (B) (i) and the investment
amount).

 

3

--------------------------------------------------------------------------------


 

b.    The Participant is responsible for the payment of any brokerage fees
associated with the purchase of Stock for this purpose.

 

Under no circumstance may a Participant designate as Participant Purchased
Shares any shares not actually owned by the Participant, including shares that
are held in any other deferred compensation program sponsored by the Company or
any prior employer of the Participant or any shares of Stock that are held in a
qualified defined contribution plan as defined by the Code.

 

In all cases, the Participant shall maintain an account administered by a
brokerage firm to hold the Participant Purchased Shares.  The Participant is
required to demonstrate, on a semi-annual basis and in the form required by the
Company, that he or she has maintained ownership of such designated Participant
Purchased Shares throughout the required ownership period.

 

VIII.       Company Matching Investments.  The Company shall establish and
maintain for each Participant an account on its stock administration system for
purposes of tracking and administering the Company Matching RSUs and Company
Matching Options.  As of the Grant Date, the Company shall make a matching Award
to the Participant as described below.

 

(A) Company Matching RSUs.  The Company Matching RSUs are non-transferable,
shall be equal in number to the total Participant Purchased RSUs or to the
Participant’s investment amount divided by the Fair Market Value as of the Grant
Date, and shall be credited to the Participant’s account as of the Grant Date.

 

(B)  Company Matching Option.  The Company Matching Option is non-transferable
and shall comprise an option to purchase a number of shares of Stock equal to
ten (10) times the number of Company Matching RSUs and shall be credited to the
Participant’s account as of the Grant Date.

 

IX.          Restrictions on Disposition of Participant Purchased Shares. 
Participant Purchased Shares are not subject to restriction on transfer,
withdrawal, or other dispositions, except that if the Participant transfers,
withdraws, sells or otherwise disposes of Participant Purchased Shares prior to
the earlier of the fifth (5th) anniversary of the Grant Date or the date of the
settlement of the Company Matching RSUs relating to Participant Purchased
Shares, the Participant will immediately forfeit the number of Company Matching
RSUs (including additional Company Matching RSUs acquired as a result of
dividend reinvestment, as described below) and all or a portion of the Company
Matching Options, in each case granted in respect of the Purchased Shares
disposed of, determined as follows: such Participant shall forfeit the Company
Matching Option to purchase ten (10) shares for each Participant Purchased Share
so disposed of, except that only the portion of the Company Matching Option that
is not yet exercisable shall be forfeited.

 

X.            Dividends.  To the extent that dividends are declared on Stock as
of a record date on which Participant Purchased RSUs or Company Matching RSUs
remain outstanding and prior to the Settlement Date (as defined below), the
Company shall credit as of the dividend payment date, a number of additional
Participant Purchased RSUs or Company Matching RSUs to the Participant’s
account, which shall be determined by multiplying (i) the amount of cash
actually paid by the Company as a dividend per share of Stock by (ii) the number
of Participant Purchased RSUs and Company Matching RSUs credited to the
Participant’s account as of the record date and dividing the product by
(iii) the FMV per share of Stock on the dividend or dividend equivalent payment
date; provided, however, that such additional Participant Purchased RSUs and
Company Matching RSUs shall be subject to the same terms and conditions
(including vesting) as the underlying award.  As necessary to reflect dividend
equivalents, a Participant’s RSUs account will include fractional Stock units
calculated to not

 

4

--------------------------------------------------------------------------------


 

less than three decimal places.

 

XI.          Vesting and Settlement of Participant Purchased RSUs and Company
Matching RSUs. Except as provided under Section XIII, Participant Purchased RSUs
and Company Matching RSUs not previously forfeited shall vest on the fifth
anniversary of the Grant Date (the “Vesting Date”).

 

(A)          Pursuant to the rules promulgated by the Committee, the Participant
may make a prior election to defer settlement of Participant Purchased RSUs and
Company Matching RSUs.

 

(B)          Absent a valid prior election by the Participant to defer
settlement of the Stock subject to the Participant Purchased RSUs and Company
Matching RSUs, the settlement and delivery of the Stock shall occur as promptly
as practicable, but in any case within fifteen (15) days, following the Vesting
Date (the “Settlement Date”).  On the Settlement Date, the Company shall deliver
to the Participant one share of Stock for each Participant Purchased RSU and
Company Matching RSU; provided, however, that at the Settlement Date the number
of shares of Stock to be delivered by the Company to the Participant shall be
reduced by the smallest number of shares of Stock having a FMV at least equal to
the dollar amount of Federal, state or local tax withholding required to be
withheld by the Company with respect to such Participant Purchased RSUs and
Company Matching RSUs on such date.  In lieu of having the number of shares of
Stock underlying the Participant Purchased RSUs and Company Matching RSU
reduced, the Participant may elect to pay the Company for any amounts required
to be withheld by the Company in connection with the settlement of the
Participant Purchased RSUs and Company Matching RSUs pursuant to the Agreement. 
Such election may be made electronically at any time prior to the Settlement
Date.

 

If the settlement includes any fractional share of Stock the Company may instead
pay cash in lieu of delivery of a fractional share, on such basis as the
Committee may determine.  Upon settlement, all obligations of the Company in
respect of Participant Purchased RSUs and Company Matching RSUs will be
terminated, and the shares of Stock so distributed will no longer be subject to
any risk of forfeiture or restriction under the PEP.

 

The settlement of Participant Purchased RSUs and Company Matching RSUs shall be
subject to the settlement timing provisions of Section XIV(C)(ix) of the PEP.

 

XII.        Options to Purchase Common Stock.

 

(A)          Grant of Option. A Participant shall be granted a Company Matching
Option in accordance with VIII (B) of the PEP.

 

(B)          Exercise Price.    The exercise price per share of Stock under a
Company Matching Option shall be the FMV on the Grant Date, unless otherwise
determined by the Committee, provided that in no event will the exercise price
be less than the FMV of a share of Stock on the Grant Date.

 

(C)          Vesting and Method of Exercise.   Unless otherwise determined by
the Committee, Company Matching Options will vest as to one-third of the
underlying shares of Stock on each of the third, fourth and fifth anniversaries
of the Grant Date; provided, however, that the exercisability of said Company
Matching Option may be accelerated in accordance with the provisions of the
PEP.  To the extent vested, a Company Matching Option may be exercised in whole
or in part, from time to time, all subject to the limitations on exercise set
forth in this Section XII.  An exercise shall be accomplished in accordance with
Section 6(b) of the 2010 ICP.  At the time of exercise, the exercise price of
the number of shares as to which the Company Matching Option is being exercised
shall be tendered to the Company.  The exercise price of such Company Matching
Option shall be paid in cash or

 

5

--------------------------------------------------------------------------------


 

by check or by surrender to the Company of shares of Stock (valued at their FMV
as of the date of exercise) already owned by the Participant, other than shares
acquired from the Company by exercise of an option during the preceding six
months, or by a combination of cash, check, and surrender of such shares.

 

(D)          Expiration.  The Company Matching Option, to the extent it has not
been exercised or previously terminated due to forfeiture, shall expire on the
tenth (10th) anniversary of the Grant Date.

 

XIII.       Termination of Employment.  Except as provided below in this
Section XIII, if, for any reason, a Participant’s employment with the Company,
or a subsidiary of the Company, terminates prior to the fifth anniversary of the
Grant Date, all Company Matching RSUs and all Company Matching Options not yet
exercised shall be immediately forfeited as of the date of termination. For
purposes of this section, “Cause” shall have the same meaning as defined in the
Company’s standard change in control agreement.  Participant’s transfer of
employment from the Company to a subsidiary, from a subsidiary to the Company or
from one subsidiary to another subsidiary shall not be considered a termination
of employment.

 

(A)                               Termination of Participant’s Employment
without Cause.

 

(i) In the event that a Participant’s employment is terminated without Cause by
the Company or one of its subsidiaries and the Participant receives severance
pay following the Participant’s termination of employment, any Participant
Purchased Shares or Participant Purchased RSUs shall be vested and no longer
subject to any transfer or sale restrictions.  In addition, vesting of the
Company Matching RSUs and Company Matching Options shall continue through the
end of the severance period set forth in the Participant’s severance agreement
providing for such severance pay if and to the extent those awards would
otherwise vest during such period, and any vested Company Matching Options shall
be exercisable at any time during the severance period and on or before the
ninetieth (90th) day following the last day of the severance period, as long as
no government regulations or rules are violated by such continued vesting or
exercise period; provided, however, that no Company Matching Option will be
exercisable beyond its original term.

 

(ii)  The Committee shall have the authority, in its sole discretion, to make
any interpretations, determinations, and/or take any administrative actions with
respect to whether any post-termination payments to the Participant shall be
deemed severance pay, the duration of any severance period, and/or whether a
termination was without Cause.

 

(B)                               Retirement of Participant.  A “Qualified
Retiree” is a Participant who is at least age fifty-five (55) with at least ten
(10) years of service, or at least age sixty (60) with at least five (5) years
of service, at the time of the Participant’s voluntary termination of employment
or termination by the Company without Cause (“Retirement Date”).  As of the
Qualified Retiree’s Retirement Date any Participant Purchased Shares or
Participant Purchased RSUs shall be vested and no longer subject to any transfer
or sale restrictions. The Qualified Retiree may exercise his or her vested
Company Matching Option during the two-year period following the Retirement
Date; any portion of the Company Matching Option which is not vested as of the
Retirement Date shall be forfeited by the Participant as of the Retirement
Date.  Any Company Matching RSU that is not vested as of the Retirement Date
shall be forfeited by the Participant, except to the extent that the Participant
is

 

6

--------------------------------------------------------------------------------


 

granted severance pay and the vesting of the Participant’s Company Matching RSU
is extended pursuant to Section XIII (A) above.

 

(C)                               Disability of Participant.  In the event a
Participant ceases to be employed by the Company, or any subsidiary of the
Company, by reason of total and permanent disability (as defined in the
Company’s Long-Term Disability Plan, or, if not defined in such plan, as defined
by the Social Security Administration), any Participant Purchased Shares or
Participant Purchased RSUs shall be vested and no longer subject to any transfer
or sale restrictions. In addition, any Company Matching RSUs shall be vested and
be settled and any Company Matching Option shall vest and be exercisable, in
each case on a pro rata basis in accordance with the Award in effect for the
Participant. Notwithstanding the foregoing, a Participant shall be deemed to
have ceased employment due to a qualifying disability under this Section XIII
(C) only if at the time of such cessation of employment the Participant is
disabled within the meaning of Section 409A of the Code pursuant to the
regulations thereunder.

 

(D)                               Death of Participant.  In the event of a
Participant’s death while employed by the Company or one of its subsidiaries,
any Participant Purchased Shares or Participant Purchased RSUs shall be vested
and no longer subject to any transfer or sale restrictions.  In addition, all
Company Matching RSUs shall vest and be settled and Company Matching Options
shall become immediately vested in full.  The Company Matching Option may be
exercised up to one (1) year following the Participant’s death, or prior to the
Company Matching Option expiration date, whichever occurs first, by the
Participant’s executor, administrator, personal representative or any person or
persons who acquired the Company Matching Option directly from the Participant
by bequest or inheritance.  At the end of said one-year time period, all rights
with respect to any Company Matching Option that is unexercised shall terminate
and the unexercised Company Matching Option shall be cancelled.

 

(E)                               Change In Control.  In the event of a
Termination Without Cause or a Constructive Termination Without Cause, in each
case within the two-year period following a Change in Control, any Participant
Purchased Shares or Participant Purchased RSUs shall be vested and no longer
subject to any transfer or sale restrictions.  In addition, all of the
Participant’s outstanding Company Matching RSUs shall vest and be settled and
Company Matching  Options that are not then vested will become immediately
vested and exercisable.  All other terms and conditions governing such Company
Matching RSUs, Participant Purchased RSUs and Company Matching Options will be
subject to the provisions of the Company’s 2010 ICP.

 

(F)                                Coordination of Provisions.  Notwithstanding
anything to the contrary above, to the extent that the circumstances of the
termination of a Participant’s employment are within the description of more
than one of the subparagraphs above in this Section XIII, each portion of a
Participant’s Company Matching RSU or Company Matching Option under any Award
shall be entitled to the more favorable treatment explicitly applicable to such
portion of the Participant’s Company Matching RSU or Company Matching Option
under the provisions of this Section XIII.  For example, if a Participant
qualifies as Qualified Retiree at the time of the Participant’s termination of

 

7

--------------------------------------------------------------------------------


 

employment but the Participant receives severance in connection with the
Participant’s termination as described in Section XIII (A), the Participant’s
unvested Matching Company Option shall continue to vest during the applicable
severance period and any portion of the Company Matching Option that vests
during the severance period shall be exercisable on or before the ninetieth
(90th) day following the last day of the severance period, while any portion of
the Participant’s Matching Company Option that vests as of the Retirement Date
may be exercised during the two-year period following the Retirement Date. 
Similarly, by way of example, if a Participant experiences a termination of
employment due to disability following a Change in Control, the treatment
described in Section XIII (E) shall apply to the Participant’s Awards to the
extent that such treatment is more favorable to the Participant than the
treatment applicable under Section XIII (C).

 

(G)                              In any case, the settlement of Participant
Purchased RSUs and Company Matching RSUs shall be subject to the settlement
timing provisions of Section XIV(C)(ix) of the PEP.

 

XIV.       General Provisions.

 

(A)          Stock Dividends and Stock Splits.  If the Company declares and pays
a dividend or distribution in the form of Stock payable on Stock, or if there is
a stock split of the Stock, and the record date is prior to the Vesting Date of
Participant Purchased and/or Company Matching RSUs, the Company shall credit, as
of the dividend payment date, distribution, or split, a number of additional
Participant Purchased RSUs and Company Matching RSUs, as the case may be, to the
Participant’s account equal to the number of shares of Stock paid as a dividend
or distribution per share of Stock or distributed as a result of the split per
share of Stock multiplied by the number of Participant Purchased RSUs and
Company Matching RSUs, as the case may be, credited to the Participant’s account
at the record date.

 

(B)          Treatment of Additional Participant Purchased RSUs and Company
Matching RSUs Resulting from Dividends or Splits.  Additional Participant
Purchased RSUs or Company Matching RSUs will be subject to the same terms,
including the risk of forfeiture in the case of Company Matching RSUs, as the
Participant Purchased RSUs or Company Matching RSUs in respect of which they
were credited.  No such additional Company Matching RSUs will be credited to the
Participant’s account in respect of Company Matching RSUs forfeited on or before
the record date for the dividend, distribution, or split.

 

(C)          Other Terms.  The following terms and provisions will be applicable
to Participant Purchased Shares or RSUs, Company Matching RSUs and Company
Matching Options, as applicable.

 

(i)                                     Adjustments.  Participant Purchased
Shares or RSUs, Company Matching RSUs, and Company Matching Options, and the
terms and conditions relating thereto, shall be subject to adjustment in
accordance with applicable sections of the 2010 ICP.

 

(ii)                                  Nontransferability.  Participant Purchased
Shares or RSUs, Company Matching RSUs, Company Matching Options, and all rights
relating thereto, shall not be transferable or assignable by a Participant,
other than by will or the laws of descent and distribution (or pursuant to a
beneficiary designation if and to the extent authorized by the Committee), and
shall not be pledged, hypothecated, or otherwise encumbered in any way or
subject to execution,

 

8

--------------------------------------------------------------------------------


 

attachment, or similar process, and any such attempt to transfer such rights
shall be considered null and void by the Company.

 

(iii)                               Certain Other Terms.  Additional terms
applicable to Awards under the PEP are set forth in the 2010 ICP.

 

(iv)                              No Partnership Rights or Rights to
Participate.  A Participant’s participation in the PEP, investment in
Participant Purchased Shares or RSUs, and grant of an Award under the PEP
confers no rights as a partner of a partnership.  No Participant has or will
have any claim to participate in the PEP, except as selected by the Committee,
and the Company will have no obligation to continue the PEP.

 

(v)                                 Changes to the PEP.  The Committee may
amend, alter, suspend, discontinue or terminate the PEP without the consent of
any Participant; provided, however, that, without the consent of an affected
Participant, no such action shall materially and adversely affect the rights of
such Participant with respect to an outstanding Award.

 

(vi)                              Limitation on Repurchase Obligation.  All
repurchases of Stock permitted to occur in the ordinary course pursuant to the
terms established under the PEP are intended to qualify for the exemption from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3(e) promulgated under
the Exchange Act and, accordingly, such repurchases are authorized to occur with
respect to all Awards under the PEP unless and until the repurchase rights and
obligations relating to an Award are explicitly revoked by the Committee.

 

(vii)                           Agreements and Other Documents.  The Committee
shall specify agreements or other documents to evidence rights and obligations
under the PEP. A form of agreement that may be used to evidence rights and
obligations relating to Participant Purchased Shares and/or RSUs, Company
Matching RSUs and Company Matching Options shall be provided to each
Participant.

 

(viii)                        Governing Law.  The validity, construction, and
effect of the PEP, any rules and regulations and any award agreements or related
documents hereunder shall be determined in accordance with the Delaware General
Corporation Law, without giving effect to principles of conflicts of laws and
applicable federal law.

 

(ix)                              Section 409A Compliance.  The Participant
Purchased RSUs and Company Matching RSUs under the PEP are intended to qualify
as nonqualified deferred compensation awards which comply with the provisions of
Section 409A and the regulations thereunder. The vesting dates shall be the
dates fixed under the terms of the PEP as of the Grant Date, subject to
acceleration only upon the following permissible events under Section 409A of
the Code as specified under the PEP or as otherwise provided by the Committee in
its sole discretion: the Participant’s death, the Participant’s qualifying
disability (under Section XIII (C)) or a Change in Control (within the meaning
of the 2010 ICP, which includes a definition of change in control that complies
with Section 409A of the Code). Any portion of a Participant Purchased RSU and
Company Matching RSU that has become vested in accordance with the terms of the
PEP shall be settled as provided under the PEP on a date selected by the Company
occurring prior to the 15th day of the third calendar month following the
applicable vesting date. In the event that a Participant

 

9

--------------------------------------------------------------------------------


 

experiences a termination of employment and is granted severance and is
therefore permitted to continue to vest in one or more installments of a
Participant Purchased RSU or Company Matching RSU Award pursuant to Section XIII
(A), such installments shall continue to be subject to settlement only after the
vesting date originally applicable to such installments and during the
settlement period set forth above in this Section XIV (C). In the event that the
Committee exercises its sole discretion to waive the forfeiture provisions
applicable to any Participant Purchased RSUs or Company Matching RSUs, those
RSUs shall be settled at the same time that they would otherwise have been
settled if they had vested in due course under the terms of the PEP and the
applicable Award.  Notwithstanding the foregoing or any other provision of the
PEP or any Award to the contrary, to the extent necessary to comply with the
requirements of Section 409A of the Code, any settlement amounts to which a
Participant may become entitled under the PEP, which are subject to Section 409A
of the Code (and not otherwise exempt from its application), that are payable
within six months following the date of termination will be withheld until the
first business day of the seventh (7th) month following the date of termination.
To the extent any provisions of the PEP or any RSU does not comply with
Section 409A of the Code, the Company and any affected Participant will make
such changes with respect to such RSU as are mutually acceptable in order to
comply with Section 409A of the Code.

 

XV.         Recoupment Policy.           Except as may be specifically provided
in the Award agreement, each Award under the PEP shall be subject to the terms
of the Company’s Recoupment Policy as it exists from time to time.

 

10

--------------------------------------------------------------------------------